Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendments/remarks filed on 09/23/2020 are acknowledged and have been fully considered.  Claims 7-11, 13 and 21 are pending.  Claim 7 has been amended.  Claims 1-6, and 16-20 are cancelled. Claims 12, 14 and 15 were previously cancelled.  

Non-Compliant Amendment under 37 CFR 1.121 (c)
The amendment to claim 7 filed on 09/23/2020 is not in compliance with 37 CFR 1.121(c).  Claim 7 filed on 09/23/2020 is missing 8 lines of text at the end of the claim.  All claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version.  The changes in any amended claim must be shown by strike-through for deleted matter.  See MPEP 714 II C (b).
Applicant’s representative, Mr. David Leason, confirmed in a telephone interview on 01/28/2021 that applicants intended to delete the last 8 lines in claim 7 (interview summary attached herewith).  
For the purposes of compact prosecution, the claims as filed on 09/23/2020 are being examined on the merits.
Claim Objections
Claim 7 is objected to for being non-compliant with 37 CFR 1.121(c) as discussed above. 

 Appropriate correction is needed.

Response to Amendment
Claim Rejections - 35 USC § 101 (Maintained)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The below rejections are maintained and modified as necessitated by the amendments filed on 09/23/2020.
Claims 7-11, 13 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Claims 7-11, 13 and 21 are directed to a judicial exception (product of nature) without significantly more.  The rationale for this determination is explained below.
A three part inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101 for process claims that involve laws of nature. See Subject Matter Eligibility Guidance (http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0). This inquiry comprises answering: 1) Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 2) Does the claim recite or involve one or more judicial exceptions? Judicial significantly different than the judicial exception(s)? The claims are analyzed for eligibility in accordance with their broadest reasonable interpretation.
In the instant case, applicant's invention is directed to a product, an in vitro model system comprising human brain-like endothelial cells acting as a model of human blood-brain barrier wherein at least a portion of the cells express occludin and claudin-1 and at least one of the following markers: ZO-1, JAM-A, claudin-5 or claudin-3 and certain genes are upregulated.  Claim 7 also recites product by process limitations wherein the brain-like endothelial cells are derived from CD34+ cells.  However, no additional structural and/or functional characteristics of the brain-like endothelial cells are recited.  The specification defines "brain-like endothelial cells" to be any cell that shares properties of fully functional brain endothelial cells (see page 4 last para - page 5 first para, see par. [0010] of PGPub).  This includes naturally occurring human brain endothelial cells.  Claims 7-11, 13 recite additional markers/genes expressed by the cells.  The limitations “an in vitro model of human blood-brain barrier” in claim 7 and “for measuring blood-brain barrier permeability of a substance" in claim 21 pertain to the intended use and does not define the structure of the claimed product.  Claim 21 recites a kit comprising the cells of claim 7, but does not add any further structure to the claimed kit.
With respect to eligibility of the instant claims as interpreted above, the claims are directed to a composition of matter (Step 1 – Yes). 
in vitro and are derived from CD34+ cells.  The claims recite a product of nature judicial exception, human brain-like endothelial cells.  The in-vitro produced human brain-like endothelial cells are compared to the naturally occurring human brain endothelial cells (found in nature) to determine if the in vitro produced cells have markedly different characteristics from the naturally occurring counterpart.  The markers/genes recited in claims 7-11, 13 are found in naturally occurring brain endothelial cells (see Weksler et al., Blood-brain barrier-specific properties of a human adult brain endothelial cell line, The FASEB Journal, 2005, Figs. 3-7; Applicant IDS, see Morita et al., Endothelial Claudin: Claudin-5/TMVCF Constitutes Tight Junction Strands in Endothelial Cells, The Journal of Cell Biology, Volume 147, Number 1, October 4, 1999 185–194, pg. 192 col. 1 last 3 lines – col. 2 first 3 lines) and the expression level of genes varies (see Kamiichi et al., Establishment of a new conditionally immortalized cell line form human brain microvascular endothelial cells, Brain Research 1488, 113-122, 2012, Fig. 2, see Shusta (US 2012/0015395) Table 1).  The instant claims do not recite any feature which is not found in naturally occurring brain endothelial cells.  The instant specification does not disclose that the process steps recited in claim 7 to produce the human brain-like endothelial cells (derived from CD34+ cells) result in applicants’ cells to have properties that are different from the naturally occurring human brain endothelial cells.  Therefore, the instantly claimed brain-like endothelial cells do not have any markedly different characteristics from the naturally occurring counterpart(s) in their natural state and the claims are directed to a product of nature judicial exception.  The limitation 'CD34+ 
The claims are analyzed as whole if the additional limitations amount to significantly more than the recited judicial exception. The additional limitations pertain to expression levels of genes in the cells which is an inherent feature of the cells. The recitation of the kit in claim 21, recited at this high level of generality, is at best the equivalent of adding the words “apply it” to the judicial exception and does not add to the inventive concept. The claims as a whole do not amount to significantly more than the “product of nature” by itself (Step 2B – No).
Therefore the claims do not qualify as eligible subject matter.

Response to Arguments
Applicant's arguments filed 09/23/2020 have been fully considered but they are not persuasive.  Applicants argue that claim 7 has been amended to recite that brain-like endothelial cells are derived from CD34+ cells and such cells do not occur in nature (see remarks pg. 1 para. 3).  These arguments are not persuasive because the .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The below rejections are new rejections as necessitated by the amendments filed on 09/23/2020.
Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites “at least a portion of the cells express 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  It is suggested to amend claim 8 to “at least a portion of the cells express occludin, claudin-1 and ZO-1”.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The below rejections are maintained and modified as necessitated by the amendments filed on 09/23/2020.
Claims 7-11, 13 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shusta (US 2012/0015395; Pub. Jan. 19, 2012; Of Record, Applicant IDS) and as evidenced by SLC2A1 (SLC2A1 Gene ID page, Webpage, 2017; Of Record) and Morita et al., (Endothelial Claudin: Claudin-5/TMVCF Constitutes Tight Junction Strands in Endothelial Cells, The Journal of Cell Biology, Volume 147, Number 1, October 4, 1999 185–194).
Regarding claim 7, Shusta teaches methods of producing brain specific endothelial cells by differentiating human pluripotent stem cells (hPSCs) on a surface 
Shusta does not teach at least a portion of the BBB endothelial cells produced in its methods express claudin-1. However, claudin-1 is expected to be expressed in endothelial cells of Shusta because claudin-1 is expressed rather ubiquitously, even in organs lacking epithelial tissues (for evidence, see Morita et al., on pg. 192 col.1 last 3 lines – col. 2 first 3 lines). Therefore, it is expected that at least a portion of the BBB endothelial cells produced in the methods of Shusta express claudin-1. Further, the instant specification discloses the endothelial cells when co-cultured with pericytes show higher expression of claudin-1 as compared to monoculture (see pg. 19 lines 20-24). Since Shusta also teaches co-culturing with pericytes, the BBB endothelial cells of Shusta would also show higher expression of claudin-1.
Shusta does not teach the product by process limitations that the endothelial cells are derived from ‘CD34+ cells’. However, these limitations pertain to how the claimed product (an in vitro BBB model comprising brain-like endothelial cells) is obtained and does not change the structural features of the endothelial cells. The patentability of the product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior 
Regarding claims 7 and 10, Shusta is silent with regards to the up-regulation of genes SLC44A5, SLC25A27 and SLC23A3.  However, these genes are also transporter genes belonging to the solute carrier family.  Shusta teaches other solute carrier family member proteins SLC2A1, SLC7A5 are up-regulated (see Table 1), therefore it is expected that SLC44A5, SLC25A27 and SLC23A3 might also be up-regulated in the cells.  Regarding claim 10, Shusta is silent regarding the cells expressing CD40 and VCAM-1.  Shusta teaches a process of differentiating stem cells into endothelial cells and co-culturing the endothelial cells with pericytes to obtain BBB brain-like endothelial cells which is a similar process to the process recited in claim 7.  
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' human brain-like endothelial cells differ, and if so to what extent, from the human brain endothelial cells discussed in Shusta.  Accordingly, it has been established that the prior art teachings about the human brain endothelial cells and their use for BBB studies, demonstrates a reasonable probability that the cells are either identical or sufficiently similar to the instantly claimed human brain-like endothelial cells and that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants to show that the human brain-like endothelial cells described in the instant application cannot be achieved by the teachings of Shusta. See MPEP §2113.

Regarding claim 13, Shusta teaches the brain specific endothelial cells also express SLC7A5, ABCG2, ABCC1, ABCC2, low density lipoprotein receptor, insulin receptor (par. [0012], Table 1).
The instant specification defines "brain-like endothelial cells" to be any cell that shares properties of fully functional brain endothelial cells including expression of any of the above recited markers (see page 4 last para - page 5 first para, see par. [0010] of PGPub).  Shusta teaches human brain endothelial cells expressing the above recited markers and teaches the cells possess essential BBB functions (par. [0078-0085]).  Claim 21 recites a kit comprising the cells of claim 7, but does not add any further structure to the claimed kit, therefore the product recited in claim 21 has the same structural features of the product recited in claim 7.
The limitations “an in vitro model of human blood-brain barrier” (and “for measuring blood-brain barrier permeability of a substance" in claim 21) pertain to the intended use and does not define the structure of the claimed product. M.P.E.P. § 2111.02 reads, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” As such, the above limitations do not affect the 
Shusta anticipates and/or renders obvious claims 7-11, 13 and 21.

Response to Arguments
Applicant's arguments filed 09/23/2020 have been fully considered but they are not persuasive. Applicant arguments with regards to the teachings of Kamiichi are moot because the previous rejections of the claims over Kamiichi (pg. 1 last para) were withdrawn in the previous office action dated 03/31/2020.  
Applicant arguments with regards to the teachings of Shusta that Shusta does not teach the brain-like endothelial cells are derived from CD34+ cells (pg. 2 first para) are not persuasive.  The limitation ‘derived from CD34+ cells’ pertain to how the claimed product (an in vitro BBB model comprising brain-like endothelial cells) is obtained and does not change the structural features of the endothelial cells.  The patentability of the product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process. 
Shusta teaches a process of differentiating stem cells into endothelial cells and co-culturing the endothelial cells with pericytes to obtain BBB brain-like endothelial cells which is a similar process to the process recited in claim 7.  As discussed above the BBB endothelial cells of Shusta express the same markers recited in claim 7.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' human brain-like endothelial cells differ, 

Relevant Prior Art
Pedroso et al., (Improved Survival, Vascular Differentiation and Wound Healing Potential of Stem Cells Co-Cultured with Endothelial Cells, PLoS ONE 6(1), Jan. 2011) teaches methods to obtain endothelial cells from umbilical cord blood derived CD34+ cells (abstract) and teaches the therapeutic potential of its cells is enhanced (pg. 11 col.1 para. 2).
Bompais et al., (Human endothelial cells derived from circulating progenitors display specific functional properties compared with mature vessel wall endothelial cells, Blood, April 2004, Vol. 103, Number 7) teaches human endothelial cells derived from circulating human cord blood CD34+ cells displayed higher proliferation potential and greater protection against cell death (abstract).

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Srikanth Patury/
Examiner, Art Unit 1657
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657